UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
In re                                                                   : CHAPTER 7
                                                                       :
               NICHOLAS J. SANDS,                                       :
                                                                       :  CASE NO.: 19-12819 (CGM)
                                                   Debtor.             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                         ORDER MODIFYING AUTOMATIC STAY WITH RESPECT
                               TO APPEAL TO WHICH THE DEBTOR IS A PARTY

        Upon the motion, dated September 24, 2020 of Nicholas J. Sands, the debtor herein (the

“Debtor”), by and through his attorney, Bronson Law Offices, P.C., for an order pursuant to 11

U.S.C. § 362(d) modifying the automatic stay in effect in this case under 11 U.S.C. § 362(a)

with respect to the appeal described in the Motion and herein to which the Debtor is a party; and

there being due and sufficient notice of the Motion as reflected in the certificate of service filed

as ECF # 93; and all objections thereto having been withdrawn or overruled; and upon the record

of the hearing held by the Court on the Motion on October 29,2020; and, after due deliberation,

good and sufficient cause having been established, it is hereby

        ORDERED, that the Motion is granted as provided herein; and it is further

        ORDERED, that the automatic stay under 11 U.S.C. § 362(a) is vacated with respect to

the litigation and final determination of the appeal of the judgment in the case Bank of America

v. Nicholas J. Sands, et. al., bearing index number 810068/2010 related to the property located

at 30 East 76th Street, Apartment B, New York, NY; and it is further

        ORDERED that the 14-day stay of this Order pursuant to Bankruptcy Rule 4001(a)(3) is

waived, for cause, and this Order is effective immediately.


                                                                  /s/ Cecelia G. Morris
                                                                  _______________________
Dated: November 10, 2020                                          Hon. Cecelia G. Morris
Poughkeepsie, New York                                            Chief U.S. Bankruptcy Judge
